Citation Nr: 1510142	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-30 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the right shoulder. 

2.  Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1986 to April 1995 and June 2007 to November 2010.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the appeal, the RO granted entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the right shoulder.


CONCLUSION OF LAW

There is no justiciable case or controversy as to entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the right shoulder.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran initiated an appeal of the December 2011 rating decision denying his claim for a temporary total rating based on the need for convalescence following the surgical treatment of his right shoulder.  In response to the Veteran's notice of disagreement, the RO issued a June 2013 rating decision granting the benefit sought.  In the July 2013 letter notifying the Veteran of the June 2013 rating decision, the RO informed the Veteran that it considered the June 2013 grant to be a complete grant of the benefit sought on appeal with respect to the temporary total issue.  Neither the Veteran nor his representative has suggested that it is not.  Since the complete benefit sought on appeal has been granted, the Board does not have jurisdiction to review this issue and the issue must be dismissed.


ORDER

The appeal for entitlement to a temporary total disability rating based on the need for convalescence following surgical treatment of the right shoulder is dismissed. 


REMAND

By way of history, the Veteran filed a claim for service connection for sleep apnea in August 2011.  At the time he filed his claim, the Veteran also submitted a polysomnography report from the Lung Sleep Clinic of Alaska, which indicates he was diagnosed with severe obstructive sleep apnea in February 2011.  Although his service treatment records do not show treatment for or a diagnosis of sleep apnea, the Veteran has submitted several competent and credible lay statements indicating the condition may have first manifest in service.  In particular, the Veteran's spouse has indicated the Veteran's lengthy history of snoring.  Additionally, the Veteran has provided two additional lay statements from fellow service members, who recall the Veteran experiencing significant problems with daytime hypersomnolence, as well as the Veteran reports of difficulty sleeping to them.  

To date, the Veteran has not been afforded a VA examination in response to this claim.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine if his obstructive sleep apnea originated during a period of active duty or is otherwise etiologically related to service.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded an examination by a physician to determine the etiology of his obstructive sleep apnea.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's obstructive sleep apnea originated during his periods of active service or is otherwise etiologically related to his active service.  The examiner should discuss and consider the competent lay statements of record and assume such statements are credible for purposes of the opinion. Specifically, in forming an opinion, the examiner should include consideration of the lay statements indicating the Veteran snored heavily on active duty and also experienced significant daytime hypersomnolence.

A complete rationale for any proffered opinion must be provided.  If the examiner is unable to provide the requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal



Department of Veterans Affairs


